Citation Nr: 1339343	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  12-10 510	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 2009, for the grant of service connection for patellofemoral syndrome with degenerative joint disease of the right knee.

2.  Entitlement to an effective date earlier than June 18, 2009, for the grant of service connection for patellofemoral syndrome with degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to July 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for patellofemoral syndrome with degenerative joint disease of both knees and assigned separate 10 percent evaluations, effective from June 18, 2009.  The Veteran perfected an appeal as to the assigned effective date.

The Veteran was scheduled for a videoconference hearing before the Board in November 2013; however, the Veteran cancelled his hearing request in November 2013.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2012).

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On November 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, the Veteran, through his authorized representative, withdrew this appeal in a November 2013 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


